                                                                                             1

                                                                                             2

                                                                                             3

                                                                                             4

                                                                                             5

                                                                                             6

                                                                                             7

                                                                                             8                         UNITED STATES DISTRICT COURT
                                                                                             9                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                            10                                 SOUTHERN DIVISION
                                                                                            11
T ROUTMAN S ANDERS LLP




                                                                                            12   ALORICA, INC., a California             Case No. 8:19-cv-00690-JVS-KES
                                                     I R V I N E , CA 9 2 6 1 4 - 2 5 4 5




                                                                                                 corporation,
                         5 PARK PLAZA
                                        SUITE 1400




                                                                                            13                                           JUDGMENT
                                                                                                                 Plaintiff,
                                                                                            14                                           Date:     March 2, 2020
                                                                                                            v.                           Time:     1:30 p.m.
                                                                                            15                                           Place:    Courtroom 10C
                                                                                            16   STARR SURPLUS LINES
                                                                                                 INSURANCE COMPANY, an Illinois
                                                                                            17   Corporation, and DOES 1-10,
                                                                                            18                   Defendants.
                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                 40760991
                                                                                                                                    JUDGMENT
                                                                                             1              This action came on for hearing before the Court on March 2, 2020, Hon.
                                                                                             2   James V. Selna District Judge Presiding, on a Motion for Summary Judgment, and
                                                                                             3   the evidence presented having been fully considered, the issues having been duly
                                                                                             4   heard and a decision having been duly rendered,
                                                                                             5              IT IS ORDERED AND ADJUDGED that the plaintiff Alorica, Inc.
                                                                                             6   (“Alorica”) take nothing by way of its Complaint, that the action be dismissed on
                                                                                             7   the merits, and that defendant Starr Surplus Lines Insurance Company (“Starr”)
                                                                                             8   recover its costs.
                                                                                             9              IT IS SO ORDERED.
                                                                                            10
                                                                                                 Dated: April 09, 2020
                                                                                            11                                                 HON. JAMES V. SELNA
T ROUTMAN S ANDERS LLP




                                                                                            12
                                                     I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                         5 PARK PLAZA
                                        SUITE 1400




                                                                                            13

                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                 40760991                                   -1-
                                                                                                                                    [PROPOSED] JUDGMENT
